

STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of March 29, 2011 (this “Agreement”), by and
between Universal Business Payment Solutions Acquisition Corporation, a Delaware
Corporation (the “Company”), Peter Davidson (the “Seller”) and Bipin C. Shah
(the “Purchaser”).
 
INTRODUCTION
 
The Purchaser wishes to purchase from the Seller 103,499 shares of Common Stock
of the Company, par value $0.001 per share (the “Shares”), on the terms and
subject to the conditions set forth in this Agreement.
 
The Seller wishes to sell the Shares to the Purchaser on the terms and subject
to the conditions set forth in this Agreement.
 
In consideration of the premises and the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows:
 
1.           Definitions.  The terms defined in this Section 1 shall have for
all purposes of this Agreement the respective meanings set forth below:
 
(a)           “Purchaser” shall have the meaning set forth in the preamble to
this Agreement.
 
(b)           “Closing” shall have the meaning set forth in Section 4 of this
Agreement.
 
(c)           “Common Stock” shall mean the Common Stock, $0.001 par value per
share, of the Company.
 
(d)           “Company” shall have the meaning set forth in the preamble to this
Agreement.
 
(e)           “Purchase Price” shall have the meaning set forth in Section 3 of
this Agreement.
 
(f)           “SEC” shall mean the U.S. Securities and Exchange Commission.
 
(g)           “Securities Act” shall mean the United States Securities Act of
1933, as amended, or any successor federal statute, and the applicable rules and
regulations promulgated and in effect from time to time thereunder.
 
(h)           “Shares” shall have the meaning set forth in the recitals to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

2.           Purchase and Sale of Shares.  Subject to the terms and conditions
hereof and in reliance upon the representations and warranties of the parties
contained herein, simultaneous with the execution of this Agreement, the Seller
shall sell and deliver to the Purchaser, and the Purchaser shall purchase from
the Seller, the Shares, in consideration of the payment of the Purchase Price.
 
3.           Purchase Price.  As payment in full for the Shares being purchased
under this Agreement and against delivery of the certificates therefor, the
Purchaser or an affiliate of the Purchaser on the Purchaser’s behalf, shall pay
$750.38 (the “Purchase Price”), on the day of Closing, to the Seller by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Seller.
 
4.           Closing.  The closing of the purchase and sale of the Shares (the
“Closing”) shall be held on the date upon which the IPO is consummated at the
offices of Dechert LLP, 1775 I Street, N.W., Washington, D.C. 20006, or such
other place as may be agreed upon by the parties hereto.
 
5.           Closing Deliveries.  All actions taken at the Closing shall be
deemed to have been taken simultaneously.
 
(a)           At the Closing the Purchaser shall deliver to the Seller the
Purchase Price.
 
(b)           At the Closing, or within a reasonable time after the Closing but
in no event later than thirty (30) days after Closing, the Company shall deliver
to the Purchaser the certificates representing the Shares.
 
6.           Forfeiture of Shares.  If the underwriters (the “Underwriters”) in
the Company’s initial public offering (the “IPO”) do not exercise in full their
over–allotment option to be granted by the Company pursuant to an underwriting
agreement by and among the Underwriters and the Company, then the Purchaser
shall forfeit that number of Shares as to be proportionate to the portion of the
over-allotment not exercised by the Underwriters, and no consideration or refund
of any part of the Purchase Price shall be paid to the Purchaser by the Seller
in connection with such forfeiture.
 
7.           Certificates; Legends.
 
(a)           The certificates evidencing the Shares shall include a legend
substantially in the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS, AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION,
ONLY IF THE SELLER HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE SELLER REGARDING THE AVAILABILITY OF SUCH EXEMPTION UNDER THE SECURITIES ACT
AND SUCH OTHER APPLICABLE LAWS.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Purchaser agrees, prior to any permitted transfer of the
Shares, to give written notice to the Company expressing its desire to effect
such transfer and describing briefly the proposed transfer.  Upon receiving such
notice, the Company shall present copies thereof to its counsel.  The Purchaser
shall not make any disposition of any Shares unless and until (i) there is then
in effect a registration statement under the Securities Act covering such
transfer and such transfer is made in accordance with such registration
statement, or (ii) if reasonably requested by the Company, (x) the Purchaser
shall have furnished to the Company an opinion of counsel reasonably
satisfactory to the Company that such disposition will not require registration
under the Securities Act and (y) the transferee shall have agreed to comply with
the restrictions in the legend set forth in Section 7(a) above.
 
8.           Escrow Agreement.  In connection with the closing of the IPO, the
Company, the Seller, the Purchaser and Continental Stock Transfer & Trust,
acting as escrow agent, shall enter into an agreement placing the Shares in an
escrow account, pursuant to which the Shares will not be transferable until one
year following the Company’s consummation of a business combination, subject to
certain exceptions.
 
9.           Investment Representations and Covenants.
 
(a)           The Purchaser is acquiring the Shares for his own account, for
investment only and not with a view towards, or for resale in connection with,
any public sale or distribution thereof.
 
(b)           The Purchaser is an accredited investor as such term is defined in
Rule 501 of Regulation D promulgated by the SEC under the Securities Act.  The
Purchaser understands that its investment in the Shares involves a high degree
of risk.  The Purchaser has sought such accounting, legal and tax advice as the
Purchaser has considered necessary to make an informed decision with respect to
the Purchaser’s acquisition of the Shares.  The Purchaser has knowledge and
experience in financial and business matters and knows of the high degree of
risk associated with investments generally and particularly investments in the
securities of development stage companies.  The Purchaser is able to bear the
economic risk of an investment in the Shares in the amount contemplated
hereunder for an indefinite period of time.  The Purchaser can afford a complete
loss of his investment in the Shares.  The Purchaser has had access to all
information that he believes is necessary, sufficient or appropriate in
connection with its purchase of the Shares.
 
 
 

--------------------------------------------------------------------------------

 

(c)           The Purchaser understands that the Shares have not been and are
not being registered under the Securities Act or any state securities laws and
may not be offered for sale, sold, assigned or transferred unless (i)
subsequently registered thereunder or (ii) sold in reliance on an exemption
therefrom.  No U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Shares or the fairness or suitability of the investment in the Shares nor
have any such authorities passed upon or endorsed the merits of the offering of
the Shares.
 
(d)           The Purchaser understands that the Shares are being offered and
will be sold to him in reliance on specific exemptions from the registration
requirements of the U.S. federal and state securities laws and that the Company
and Seller are relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Shares.
 
10.           Company Representation.  The Company has duly authorized the
issuance and sale of the Shares to the Purchaser and, subject to the provisions
of Section 6 above, when the Shares are issued in accordance with this
Agreement, the Shares will be duly and validly issued, fully paid and
non-assessable.
 
11.          Miscellaneous.
 
(a)           Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted to be given to either party
hereunder shall be in writing and shall be deemed given only if delivered to
such party personally (including by recognized overnight courier), or sent to
such party by facsimile transmission (promptly followed by a hard-copy delivered
in accordance with this Section 11(a)) or by registered or certified mail
(return receipt requested), with postage and registration or certification fees
thereon prepaid, addressed to such party at its address set forth below:
 
If to the Company:


Bipin C. Shah
Chief Executive Officer
c/o UBPS Services, LLC
Universal Business Payment Solutions Acquisition Corporation
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087


If to the Seller:


Peter Davidson
c/o UBPS Services, LLC
Radnor Financial Center, 150 North Radnor-Chester Road, Suite F-200,
Radnor, Pennsylvania 19087

 
 

--------------------------------------------------------------------------------

 
 
If to the Purchaser, at the address set forth on the signature page hereto, or
to such other address as such party may have specified in a notice duly given to
the other party hereto as provided herein.  Such notice, request, demand,
waiver, consent, approval or other communication will be deemed to have been
given as of the date so delivered, if sent by facsimile transmission, or as of
the third business day thereafter if sent by any other method permitted under
this Section 11(a).
 
(b)           This Agreement may be amended, modified or supplemented at any
time by mutual agreement of the parties hereto.  Any amendment, modification or
revision of this Agreement and any waiver of compliance or consent with respect
hereto shall be effective only if in a written instrument executed by the
parties hereto.  For the avoidance of doubt, any such written instrument shall
only be effective if it is manually-signed by an individual with actual
authority to act on behalf of such party.
 
(c)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  Each of the parties hereto (i)
consents to submit itself to the personal jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York, New York County in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County.
 
(d)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(e)           If any term or other provision of this Agreement is determined to
be invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall remain in full
force and effect.  Upon such determination, the parties hereto shall negotiate
in good faith to modify this Agreement so as to give effect to the original
intent of the parties hereto to the fullest extent permitted by applicable law.
 
(f)           This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered as of the date first above written.
 
PURCHASER
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
 
Address:
 
SELLER
 
By:
/s/ Peter Davidson
 
Name: Peter Davidson
 
UNIVERSAL BUSINESS PAYMENT
SOLUTIONS ACQUISITION CORPORATION
 
By:
/s/ Bipin C. Shah
 
Name: Bipin C. Shah
 
Title:   Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 